Citation Nr: 0017986	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC




THE ISSUES

1.  Entitlement to service connection for a claimed skin 
condition.  

2.  Entitlement to service connection for a claimed eye 
disorder.  

3.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected lumbosacral strain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to July 
1964 and from September 1964 to March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision of the RO.  

The Board notes that, in a rating decision dated in June 
1996, the RO assigned a 100 percent rating for the veteran's 
service-connected degenerative arthritis of the right 
knee/status post right knee replacement/arthroplasty 
commencing effective on the date of surgery, January 24, 
1996, and extending through February 28, 1997.  A 30 percent 
rating was assigned as of March 1, 1997; however, this 
evaluation was later increased to 60 percent by rating 
decision dated in September 1999.  

At the hearing conducted in April 2000 before the undersigned 
Member of the Board in Washington, DC, the veteran and his 
representative noted that the RO had, as yet, failed to 
effectuate the increased evaluations noted hereinabove.  In 
the event that corrective action has not been implemented, 
the Board instructs the RO to undertake appropriate action to 
rectify this matter. 


FINDINGS OF FACT

The veteran's claim of service connection for a skin 
condition is plausible and capable of substantiation.  



CONCLUSION OF LAW

A well-grounded claim of service connection for a skin 
condition has been presented.  38 U.S.C.A. § 5107(a) (West 
1991).  

(The issues of entitlement to service connection for an eye 
disorder and the propriety of the initial evaluation assigned 
for the service-connected lumbosacral strain are addressed in 
the Remand portion of this document.)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from a skin condition 
that is attributable to his military service.  The veteran 
testified at the hearing in April 2000, that he initially 
noticed the skin condition in approximately 1968 after he 
returned from Vietnam.  He described the condition as 
appearing as if he had burn marks on his back.  

A careful review of the veteran's service medical records 
shows that the veteran was treated for complaints of a 
"rash" on his penis in November 1970.  This was followed by 
treatment for pseudofolliculitis barbae and mild acne 
vulgaris in June 1971.  In October 1982, the veteran 
presented for treatment of a lesion on his penis and on his 
left lower lip, as well as a facial rash.  Examination 
resulted in the following diagnoses:  balanitis; rule out 
squamous cell carcinoma; and rule out facial follicular rash.  
In November 1982, the veteran was diagnosed with and treated 
for contact dermatitis affecting his penis.  

Many years later, at the time of his retirement physical 
conducted in September 1992, the veteran presented with 
complaints of linear scaly plaques widely distributed across 
his shoulders, back, chest and abdomen.  The lesions were 
described as being pruritic and occurring sporadically since 
his service in Vietnam.  He also complained of a fine scale 
on his scalp and occasionally in his eyebrows.  Examination 
revealed his back to be generally clear, but with several 
hyperpigmented linear markings with a fine scale.  The scalp 
was also noted to have a fine scale.  The veteran was 
diagnosed as having tinea versicolor and seborrheic 
dermatitis.  

The veteran was afforded a VA general medical examination in 
October 1993.  At that time, he was shown to have a few 
hyperpigmented, flat plaques on his torso.  A history of 
tinea versicolor/seborrheic dermatitis was rendered as the 
diagnosis.  No skin or scalp lesions were detected on VA skin 
examination conducted in December 1993.  The final diagnosis 
was also that of history of tinea versicolor and seborrheic 
dermatitis of the scalp/face.  

Most recently, VA examination of the skin was undertaken in 
July 1997.  At that time, the veteran presented with the 
chief complaint of papules on the posterior neck at the 
hairline that occasionally accumulated pus.  He also 
complained of an eruption occurring on the posterior upper 
back that flared during the winter months.  Examination 
revealed less than 10 papules on the posterior neck at the 
hairline ranging from 3 to 4 millimeters in size.  There were 
also several hyperpigmented papules and macules noted, as 
well as linear irregularly shaped dermal scars across the 
shoulders which were on a non-inflamed base and skin colored.  
The final diagnosis was scalp folliculitis and dermal scars.  
It was further opined that the dermal scars were likely 
secondary to old trauma.  

In light of the above evidence, the Board finds that the 
veteran's claim of service connection for a skin condition is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and likely etiology of his skin 
condition.  In addition, all pertinent treatment records 
should be obtained for review.  



ORDER

As a well-grounded claim of service connection for a skin 
condition has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded a VA examination in order to 
determine the nature and likely etiology of his skin 
condition.  In addition, all pertinent treatment records 
should be obtained for review.  

With regard to the veteran's claim of entitlement to service 
connection for an eye condition, in Robinette v. Brown, 8 
Vet. App. 69, 77 (1995), the Court held that even prior to 
the submission of a well grounded claim triggering the duty 
to assist under 38 U.S.C.A. § 5107(a), the VA has an 
obligation under 38 U.S.C.A. §§ 5103(a) and 7722 to advise 
the appellant of the evidence necessary to complete his 
application for benefits.  In this case, the veteran is 
hereby notified that preliminary review indicates that the 
"evidence necessary to complete the application" is medical 
evidence that he suffers from an eye condition which was 
incurred in or aggravated by service.  

Finally, with respect to the issue involving the propriety of 
the initial evaluation assigned for the service-connected 
lumbosacral strain, the Board finds that the veteran's claim 
is plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran claims that a service-connected disability is more 
severely disabling than as rated, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  As noted above, when a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a). 

In the instant case, the veteran was afforded VA examinations 
of his lumbosacral spine in October 1993 and July 1997.  The 
Board finds, however, that these examinations were inadequate 
for rating purposes due to the failure of the examiners to 
adequately indicate whether the veteran demonstrated any pain 
on movement, and whether there was any evidence of weakness, 
excess fatigability or incoordination on movement.  When a 
medical examination report "does not contain sufficient 
detail," the adjudicator is required to "return the report 
as inadequate for evaluation purposes."  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Hence, the Board finds that the 
veteran should be afforded another VA orthopedic examination 
in accordance with the procedures outlined herein.  

Specifically, the Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (1999), and clinical findings must be expressed 
in terms of the degree of additional range-of-motion loss due 
to any pain on use, incoordination, weakness, fatigability, 
or pain during flare-ups.  See DeLuca.  As a result, the 
examination should include a medical opinion as to whether 
the veteran's low back disability is manifested by pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  Additionally, 
and most importantly, this opinion should be expressed in 
terms of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.  

The Board further notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for skin and eye 
conditions, as well as the service-
connected lumbosacral strain, since 
service.  He should also be asked to 
submit any medical evidence which tends 
to support his assertions that he suffers 
from an eye disability due to disease or 
injury which was incurred in or 
aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA skin examination in order to 
determine the current nature and likely 
etiology of the claimed skin condition.  
All indicated testing should be 
accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed clinical findings in connection 
with the evaluation.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran is suffering 
from a skin condition due to disease or 
injury in service.  The opinion should be 
stated in terms of probability rather 
than possibility.  The examination report 
should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of the 
service-connected lumbosacral strain.  
The claims folder should be made 
available to the examiner prior to the 
examination.  All indicated tests must be 
performed, and the examination must 
include complete range of motion testing.  
In addition to noting range of motion, 
the examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  Complete rationale for the opinions 
expressed should be provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  
Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45, and the 
provisions of DeLuca and Fenderson.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



